ORIGINAL    Case: 20-10677   Document: 00515483937 Page: 1 Date Filed: 07/09/2020

CTJ      Case 4:20-cv-00114-O Document 546 Filed 07/10/20 Page 1 of 4 PageID 13730

                                                      By TamaraEllis at 3:47 pm, Jul 10, 2020
                            United States Court of Appeals
                                          FIFTH CIRCUIT
                                       OFFICE OF THE CLERK
          LYLE W. CAYCE                                                  TEL. 504-310-7700
          CLERK                                                       600 S. MAESTRI PLACE,
                                                                              Suite 115
                                                                     NEW ORLEANS, LA 70130

                                       July 09, 2020


         Mr. Alec Huff Schultz
         Leon Cosgrove, L.L.P.
         255 Alhambra Circle
         Suite 800
         Coral Gables, FL 33134

                No. 20-10677    Kristian Zamber v. American Airlines, Inc.
                                USDC No. 4:20-CV-114 -O


         Dear Mr. Schultz,
         We have docketed the appeal and ask you to use the case number
         above in future inquiries.
         Filings in this court are governed strictly by the Federal Rules
         of Appellate Procedure. We cannot accept motions submitted under
         the Federal Rules of Civil Procedure. We can address only those
         documents the court directs you to file, or proper motions filed
         in support of the appeal. See FED. R. APP. P. and 5TH CIR. R. 27 for
         guidance.   Documents not authorized by these rules will not be
         acknowledged or acted upon.
         You must complete a transcript order form, which can be obtained
         from the court's website www.ca5.uscourts.gov. If you are required
         to electronically file, you must, file the form via the 5th
         Circuit's Electronic Document Filing System even if the form was
         filed with the district court, and make financial arrangements
         with the court reporter. See also 5TH CIR. R. 30.1.2 and 5TH CIR.
         R. 31.1 to determine if you have to file electronically.       When
         completed, this meets your obligation to order the necessary
         portions of the court reporter's transcript, see FED. R. APP. P.
         10(b). (If you are pro se and unable to afford payment, you must
         file a motion with the district court requesting transcript at
         government expense, and notify this court.) We will coordinate
         the transcript deadlines with the court reporter.        The court
         reporter should contact you directly if an extension of time to
         file the transcript is granted. Failure to complete the transcript
         order form and make financial arrangements with the court reporter
         within 15 days will result in dismissal of the appeal in accordance
         with the rules.
         We will provide you information about the briefing schedule of
         this appeal at a later date.   If a transcript is unnecessary,
   Case: 20-10677   Document: 00515483937    Page: 2   Date Filed: 07/09/2020

Case 4:20-cv-00114-O Document 546 Filed 07/10/20   Page 2 of 4 PageID 13731


please complete the section on the transcript order form to
indicate such and we will start the briefing schedule. 5TH CIR. R.
31.4 and the Internal Operating Procedures following rules 27 and
31 state that except in the most extraordinary circumstances, the
maximum extension for filing briefs is 30 days in criminal cases
and 40 days in civil cases.
All counsel who desire to appear in this case must electronically
file a "Form for Appearance of Counsel" naming all parties
represented within 14 days from this date, see FED. R. APP. P. 12(b)
and 5TH CIR. R. 12.     This form is available on our website
www.ca5.uscourts.gov.   Failure to electronically file this form
will result in removing your name from our docket. Pro se parties
are not required to file appearance forms.
ATTENTION ATTORNEYS: Attorneys are required to be a member of the
Fifth Circuit Bar and to register for Electronic Case Filing. The
"Application and Oath for Admission" form can be printed or
downloaded from the Fifth Circuit's website, www.ca5.uscourts.gov.
Information   on   Electronic   Case   Filing   is  available   at
www.ca5.uscourts.gov/cmecf/.
ATTENTION ATTORNEYS: Direct access to the electronic record on
appeal (EROA) for pending appeals will be enabled by the U S
District Court on a per case basis. Counsel can expect to receive
notice once access to the EROA is available.      Counsel must be
approved for electronic filing and must be listed in the case as
attorney of record before access will be authorized. Instructions
for accessing and downloading the EROA can be found on our website
at                      http://www.ca5.uscourts.gov/docs/default-
source/forms/instructions-for-electronic-record-download-
feature-of-cm. Additionally, a link to the instructions will be
included in the notice you receive from the district court.
Sealed documents, except for the presentence investigation report
in criminal appeals, will not be included in the EROA. Access to
sealed documents will continue to be provided by the district court
only upon the filing and granting of a motion to view same in this
court.
We recommend that you visit the Fifth Circuit's website,
www.ca5.uscourts.gov and review material that will assist you
during the appeal process. We especially call to your attention
the Practitioner's Guide and the 5th Circuit Appeal Flow Chart,
located in the Forms, Fees, and Guides tab.
You must pay to the district court clerk the $505.00 court of
appeals filing and docketing fee and notify this office of your
payment within 15 days from the date of this letter. Failure to
pay the fee within 15 days will result in the dismissal of your
appeal, see 5TH CIR. R. 42.3.
ATTENTION: If you are filing Pro Se (without a lawyer) you can
request to receive correspondence from the court and other parties
by email and can also request to file pleadings through the court’s
electronic filing systems. Details explaining how you can request
this   are   available    on   the   Fifth   Circuit   website   at
http://www.ca5.uscourts.gov/docs/default-source/forms/pro-se-
      Case: 20-10677   Document: 00515483937    Page: 3   Date Filed: 07/09/2020

Case 4:20-cv-00114-O Document 546 Filed 07/10/20     Page 3 of 4 PageID 13732


filer-instructions. This is not available for any pro se serving
in confinement.
Sealing Documents on Appeal: Our court has a strong presumption
of public access to our court's records, and the court scrutinizes
any request by a party to seal pleadings, record excerpts, or other
documents on our court docket.     Counsel moving to seal matters
must explain in particularity the necessity for sealing in our
court. Counsel do not satisfy this burden by simply stating that
the originating court sealed the matter, as the circumstances that
justified sealing in the originating court may have changed or may
not apply in an appellate proceeding.     It is the obligation of
counsel to justify a request to file under seal, just as it is
their obligation to notify the court whenever sealing is no longer
necessary.    An unopposed motion to seal does not obviate a
counsel's obligation to justify the motion to seal.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                   By: _________________________
                                   Melissa B. Courseault, Deputy Clerk
                                   504-310-7701
cc:
       Mr. Lars Lee Berg
       Ms. Karen S. Mitchell
     Case: 20-10677   Document: 00515483937   Page: 4   Date Filed: 07/09/2020

Case 4:20-cv-00114-O Document 546 Filed 07/10/20   Page 4 of 4 PageID 13733


Provided below is the court's official caption. Please review the
parties listed and advise the court immediately of any
discrepancies. If you are required to file an appearance form, a
complete list of the parties should be listed on the form exactly
as they are listed on the caption.
                             _________________

                            Case No. 20-10677




KRISTIAN ZAMBER, on behalf of himself and all others similarly
situated,
                       Petitioner - Appellant
v.
AMERICAN AIRLINES, INCORPORATED, a Delaware corporation,
                       Respondent - Appellee
